United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
TENNESSEE VALLEY AUTHORITY,
PARADISE FOSSIL PLANT, Drakesboro, KY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Ronald K. Bruce, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-134
Issued: December 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 19, 2011 appellant, through his attorney, filed a timely appeal from a July 25,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant established that he sustained pneumoconiosis in his
federal employment; and (2) whether he sustained permanent impairment of his lungs due to his
accepted chronic bronchitis condition.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On June 9, 2005 appellant, then a 61-year-old electrician, filed an occupational disease
claim pneumoconiosis and chronic obstructive lung disease as a result of his federal
employment. He first realized the relationship of his pulmonary condition to his employment on
April 21, 2005. Appellant also filed a claim for a schedule award. The record reflects that he
retired on January 22, 1999.
In a May 7, 2005 report, Dr. Glen Baker, a Board-certified pulmonary disease specialist
and certified B-reader, examined appellant on April 30, 2005. He noted appellant’s work history
of exposure to coal dust, asbestos and other irritants and a 10-year history of smoking for 5 to 6
years of one pack a day and then of smoking four to five pipes a day. Appellant quit smoking
approximately 20 years prior. Dr. Baker listed findings on physical examination and noted that
pulmonary function studies were interpreted to reflect a mild obstructive ventilatory defect. He
listed an impression of occupational pneumoconiosis, category 1/0, with changes secondary to
coal dust and possible asbestos; chronic bronchitis based on cough, sputum production and
wheezing; chronic obstructive pulmonary disease with mild obstructive defect with mild
improvement following bronchodilators. Under the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides), he rated a
class 2 impairment or 10 to 25 percent whole person impairment.
Appellant was referred to Dr. Kenneth Anderson, a Board-certified pulmonary disease
specialist, for a second opinion evaluation. On December 5, 2006 Dr. Anderson reviewed the
statement of accepted facts, appellant’s history of occupational exposure and smoking history.
He listed findings on examination and pulmonary function studies, noting that appellant
exhibited symptoms of dyspnea and a cough with symptoms consistent with chronic bronchitis.
Dr. Anderson found that appellant had no radiographic evidence of pneumoconiosis, rated 0/1,
with small opacities noted but no pleural abnormalities. The pulmonary function studies
demonstrated early/mild obstructive disease with no hyperinflation or evidence of restrictive
lung disease. Appellant had a normal diffusion capacity of carbon monoxide. Dr. Anderson
attributed the pulmonary findings to appellant’s previous history of tobacco use. He agreed that
appellant’s federal work history of exposure was an etiology of the chronic bronchitis but found
no significant evidence to suggest asbestosis or pneumoconiosis. As to appellant’s complaint of
smothering at night, Dr. Anderson noted this suggested sleep apnea unrelated to his prior federal
employment.
On January 17, 2007 an OWCP medical adviser noted that Dr. Anderson found appellant
had chronic bronchitis due to his federal employment but attributed the obstructive lung disease
to his prior tobacco use. Based on Dr. Anderson’s examination and pulmonary testing, he opined
that appellant had no impairment under the fifth edition of the A.M.A., Guides. On January 25,
2007 OWCP accepted the claim for chronic bronchitis.
In a May 18, 2007 decision, OWCP denied appellant’s schedule award claim finding that
he had no ratable impairment to his lungs.
Appellant requested an oral hearing. In an August 24, 2007 decision, an OWCP hearing
representative set aside the May 18, 2007 decision based on a conflict in medical opinion

2

between Dr. Baker and Dr. Anderson regarding appellant’s diagnosed pulmonary conditions and
any permanent impairment. OWCP was directed to amend the statement of accepted facts to
reflect appellant’s work exposure to coal dust and asbestos.
Appellant was initially referred to Dr. Manoj H. Majmudar, a Board-certified pulmonary
specialist, for an impartial medical examination. In an October 22, 2007 report, Dr. Majmudar
found that appellant’s pulmonary condition was due to cigarette smoking. He found no evidence
of asbestos-related disease or pneumoconiosis. In a November 16, 2007 decision, OWCP denied
the schedule award claim. By decision dated June 17, 2008, an OWCP hearing representative
vacated the November 16, 2007 decision and remanded the case to obtain a supplemental report
from Dr. Majmudar. In an August 14, 2008 addendum, Dr. Majmudar stated that his review of
chest x-rays did not demonstrate pneumoconiosis but showed cardiomegaly with marked chronic
obstructive pulmonary disease changes and hyperinflation of the lung. He reiterated that
appellant’s condition was due to prior cigarette smoking and that any lung condition could be
aggravated by coal dust and asbestos exposure.
In an August 27, 2008 decision, OWCP denied appellant’s schedule award claim.
Appellant requested a hearing. In a June 5, 2009 decision, OWCP’s hearing representative
vacated the August 27, 2008 decision, finding that Dr. Majmudar’s supplemental report was not
sufficient to resolve the conflict. OWCP was directed to refer appellant to a new impartial
Board-certified pulmonary specialist and B-reader.2
OWCP referred appellant to Dr. William C. Houser, a Board-certified pulmonary
specialist, for an impartial examination. In a March 16, 2010 report, Dr. Houser reviewed
appellant’s medical and occupational history and the statement of accepted facts. He obtained
pulmonary function studies and reviewed studies by Drs. Baker, Anderson, Majmudar and Selby.
Dr. Houser stated that a chest x-ray was obtained by Daniel W. Whitehead, a Board-certified
radiologist and B-reader, who found category 0/1 (no) pneumoconiosis plus some atelectasis at
the left base. Pulmonary function testing showed normal total lung capacity and reduced
expiratory reserve volume secondary to obesity.3 Dr. Houser assessed chronic bronchitis and
found no evidence of pneumoconiosis. He stated that on May 7, 2005 Dr. Baker reported
readings of two chest x-ray films from February 2 and April 20, 2005, findings of q and s on the
first film and s and t on the second film, opacities in the mid and lower lung zones category 1/0
pneumoconiosis. He noted a forced vital capacity 4.22 L (89 percent of predicted) and FEV1
2.83 L (76 percent of predicted). Dr. Houser explained that Dr. Baker’s finding was not class 2
pneumoconiosis but 1/0 pneumoconiosis and, under the sixth edition of the A.M.A., Guides,
2

The record reflects that appellant was referred to Dr. Jeffrey Selby, a Board-certified pulmonologist and Breader, for a second opinion evaluation. After OWCP obtained his report and requested supplementation, it noted
the error in the referral for a second opinion rather than impartial evaluation.
3

The slow vital capacity was normal (80 percent of predicted) whereas forced vital capacity was only 60 percent
of predicted and forced expiratory volume (FEV1) was 56 percent of predicted. The single breath diffusion capacity
and airway resistance measurements were normal. Due to appellant’s submaximal effort, he repeated the
spirometry. Dr. Houser indicated the best value was 3.12 L for a forced vital capacity (67 percent of predicted) and
FEV1 2.66L (60 percent of predicted). Peak flow measures were a maximum of 72 percent of predicted. As O2
saturation at rest was 94 percent it was not necessary to obtain blood gas. As single breath diffusion capacity was
normal, a CBC was not obtained.

3

pulmonary impairment would be class 1. He reviewed the reports of Drs. Anderson, Majmudar
and Selby and concluded that the fairly substantial variation in spirometry values was due to
appellant’s submaximal effort. Dr. Houser explained that tests which were less effort related,
such as lung volume study, slow vital capacity and single breath diffusion capacity, were
uniformly normal. Using the best postbronchodilator results, he found there was no pulmonary
impairment. Using the tests that appeared to be valid, the lowest degree of impairment would be
no more than two percent (class 1A). Dr. Houser opined that appellant’s chronic bronchitis was
secondary to exposure to dust, smoke and fumes from his work as well as from his prior cigarette
smoking. He explained that chronic bronchitis associated with physiologic changes was
obstructive in nature. In some cases, simple chronic bronchitis was not associated with any
pulmonary impairment and 30 to 40 percent of patients with chronic obstructive pulmonary
disease/chronic bronchitis who have airway obstruction showed some bronchodilator response.
On April 13, 2010 an OWCP medical adviser recommended that additional clarification
be obtained from Dr. Houser regarding the noted discrepancy in prior pulmonary function tests.
He noted that Dr. Houser had not signed the studies obtained on pulmonary testing.
On April 21, 2010, Dr. Houser stated that medical literature advised that there should be
no more than 10 to 12 percent variation in the forced vital capacity and FEV1 when retesting the
same individual on different days and times within a one-year period of time. He determined
that the two best sets of pulmonary function studies, obtained for Drs. Anderson and Selby,
found either normal or near normal pulmonary function. Dr. Anderson specifically noted that the
guidelines were not met. Dr. Selby’s testing, the most recent, was normal for the forced vital
capacity and FEV1 was at the lower limits of normal. Dr. Houser stated that there was no
impairment under the sixth edition of the A.M.A., Guides using Dr. Shelby’s tests. Dr. Anderson
reiterated that the testing obtained of appellant in his own office and lab revealed submaximal
effort. Dr. Houser opined that his studies did not provide valid results nor did the testing
obtained for Drs. Majmudar, Baker and Anderson, each due to evidence of submaximal effort.
He noted that appellant was not weak or frail, and since some of the nonvoluntary testing was
normal, the presence of lung disease would adequately explain his diminished peak flow rates.
Dr. Houser recommended against further testing as it was likely to show submaximal effort. He
noted that the lung testing that was not based upon voluntary effort. The lung volume study,
slow vital capacity, and single breath diffusion capacity rates were uniformly normal, as were the
airway resistance measurements. Dr. Houser stated that individuals with obstructive airway
disease generally showed signs of increased airway resistance. Individuals with pneumoconiosis
or interstitial lung disease or emphysema showed a reduction in single breath capacity testing.
Dr. Houser concluded that appellant’s normal total lung capacity excluded any clinically
significant restrictive lung disease. He stated that the case was relatively straightforward but was
complicated by Dr. Baker’s misinterpretation or misrepresentation that appellant had class 2
pulmonary impairment, rather than class 2 pneumoconiosis and a series or invalid pulmonary
function results due to submaximal patient effort. Dr. Houser signed the pulmonary function
report from March 16, 2010.
On May 11, 2010 the OWCP medical adviser found that Dr. Houser answered all
questions and clarified that the discrepancies found on pulmonary testing were due to
submaximal effort. For this reason, the recent pulmonary function test obtained for Dr. Houser
were not valid and repeat testing was not indicated. The medical adviser noted that Dr. Houser

4

found the only valid pulmonary function test to be for Dr. Selby in 2009 that was reported
normal. He concurred with the result and stated that appellant had no ratable permanent
impairment. The medical adviser noted that Dr. Houser determined that Dr. Baker had rated
impairment based on invalid pulmonary function test studies.
By decision dated May 14, 2010, OWCP denied appellant’s schedule award claim. It
also determined that he did not establish pneumoconiosis as a result of his federal employment.
The weight of the medical opinion was accorded to Dr. Houser, as the impartial specialist.
Appellant requested a hearing, which was held on September 1, 2010. In an August 5,
2010 statement, Dr. Baker stated that review of a September 10, 2009 CT showed thickening of
the interlobular septa. There also appeared to be diffuse thickening of pulmonary parenchymal
consistent with early coal workers pneumoconiosis. In an August 2, 2010 form regarding
appellant’s March 16, 2010 chest x-ray, Dr. Baker again listed a 1/0 profusion with small
opacities but indicated there were no pleural abnormalities consistent with pneumoconiosis.
In a September 3, 2010 report, Dr. Baker addressed the pulmonary studies obtained for
Drs. Anderson, Majmudar, Selby and Houser. He stated that appellant’s pulmonary impairment
worsened since he was first examined in 2005.
Dr. Baker stated that occupational
pneumoconiosis, chronic bronchitis and chronic obstructive pulmonary disease were progressive
and could cause gradual worsening of his impairment. He noted that it was generally felt that
obstructive airway disease, regardless of etiology, resulted in inflammatory lung changes despite
removal from the offending agent and continued inflammation would result in progressive lung
damage. Dr. Baker opined that appellant’s worsened condition was due to occupational
pneumoconiosis, chronic bronchitis and chronic obstructive pulmonary airway disease.
By decision dated October 21, 2010, an OWCP hearing representative set aside the
May 14, 2010 decision to seek clarification from Dr. Houser as to whether appellant had
evidence of chronic obstructive pulmonary disease and pneumoconiosis. Dr. Houser was also to
address the two percent class 1A impairment to which he referred.
In a November 23, 2010 report, Dr. Houser noted that Dr. Baker had performed the initial
examination and listed category 1 pneumoconiosis (not category 2) and class 2 pulmonary
function impairment. One of the initial interpretations was that appellant had category 2
pneumoconiosis. Dr. Houser stated that the chest radiograph performed at his facility was read
as category 0/1 pneumoconiosis by Dr. Whitehead, a B-reader. He stated that category 0/1 was
negative for pneumoconiosis; the minimal threshold for a positive chest radiograph was category
1/0 pneumoconiosis. Regarding the pulmonary function studies, Dr. Houser reiterated that there
was a great discrepancy between those performed by Drs. Baker, Anderson, Majmudar, Selby
and the studies he obtained. The only explanation for the degree of discrepancy in repeated
pulmonary function measurements was patient effort, not underlying disease. Dr. Houser stated
that, while the diagnosis provided for the pulmonary function study testing conducted in his
laboratory was chronic obstructive pulmonary disease; this was not a firm diagnosis, rather an
indication from testing. He explained that chronic obstructive pulmonary disease included both
emphysema and chronic bronchitis. Dr. Houser stated that the diagnosis of chronic bronchitis
was clinical, which the American Thoracic Society defined as “chronic cough with sputum
production for at least three months in two consecutive years.” He found that appellant had

5

chronic bronchitis, which was one form of chronic obstructive pulmonary disease. Dr. Houser
stated that the diagnosis associated with class 1A impairment, two percent, was chronic
bronchitis, based upon the studies for Dr. Anderson. He indicated that other spirometry
measures did not represent valid or reproducible results. Dr. Houser opined that appellant did
not have pneumoconiosis and noted that Dr. Baker was the only physician to have supported a
finding of pneumoconiosis. The evaluations provided by the other physicians of record did not
support such a diagnosis on chest x-ray or CT scan.
In a December 14, 2010 report, OWCP’s medical adviser concurred with Dr. Houser’s
opinion that appellant did not have pneumoconiosis causally related to his federal employment.
He noted that Dr. Houser clarified that appellant had chronic bronchitis, a form of chronic
obstructive pulmonary disease. The medical adviser noted that the diagnosis of chronic
obstructive pulmonary disease and chronic bronchitis were one in the same. Dr. Houser found
the diagnosis associated with class 1A impairment, two percent, was chronic bronchitis based on
the best pulmonary function tests. The medical adviser noted that there were great discrepancies
in the pulmonary testing or record which was attributed to poor and variable effort by appellant.
By decision dated January 3, 2011, OWCP denied the schedule award claim. It also
found that the medical evidence did not support pneumoconiosis as related to appellant’s federal
employment. The weight of medical opinion was accorded to Dr. Houser.
Appellant requested a hearing, which was held on May 3, 2011. He submitted a
January 2011 letter inviting him to participate in a national clinical trial of medication for
treatment of chronic obstructive pulmonary disease.
In a July 25, 2011 decision, an OWCP hearing representative affirmed the January 3,
2011 decision.
LEGAL PRECEDENT -- ISSUE 1
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his claim by the weight of the reliable, probative and substantial evidence, including
that an injury was sustained in the performance of duty as alleged and that any specific condition
or disability claimed is causally related to the employment injury.4
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
4

20 C.F.R. § 10.115(e), (f) (2009); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

6

When there exist opposing medical opinions of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual and
medical background, will be given special weight.6
When OWCP obtains an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the specialist’s opinion requires clarification or
elaboration, OWCP must secure a supplemental report from the specialist to correct the defect in
the original report.7 However, when the impartial specialist is unable to clarify or elaborate on
the original report or if a supplemental report is also vague, speculative or lacking in rationale,
OWCP must submit the case record and a detailed statement of accepted facts to a second
impartial specialist for the purpose of obtaining a rationalized medical opinion on the issue.8
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained chronic bronchitis in his federal employment as
an electrician. It denied that he developed pneumoconiosis causally related to his work duties.
The Board finds that the weight of medical evidence, as represented by the opinion of
Dr. Houser, the impartial specialist, establishes that appellant did not sustain pneumoconiosis.
Dr. Baker, an attending physician, opined that appellant had occupational
pneumoconiosis due to his federal employment. Dr. Anderson, a second opinion physician,
found that appellant did not have radiographic evidence of pneumoconiosis and attributed his
pulmonary condition to his tobacco use. Due to this disagreement between appellant’s physician
and OWCP’s second opinion physician, OWCP properly found that there was a conflict of
medical opinion necessitating referral to an impartial medical specialist.
OWCP initially designated Dr. Majmudar as the impartial medical examiner; but his
reports were found insufficient to resolve the conflict in medical opinion. It then referred
appellant to a second impartial medical specialist, Dr. Houser, to resolve the conflict in medical
opinion.9
Dr. Houser provided an accurate history of injury and provided detailed findings on
physical examination. He obtained additional x-rays from Dr. Daniel Whitehead, a Boardcertified specialist and certified B-reader, who found no evidence (category 0/1) to support the
diagnosis of pneumoconiosis related to appellant’s occupational exposure. The pulmonary
function testing obtained for Dr. Houser showed normal total lung capacity and a reduced
6

R.C., 58 ECAB 238 (2006); Bernadine P. Taylor, 54 ECAB 342 (2003). See 5 U.S.C. § 8123(a).

7

Raymond A. Fondots, 53 ECAB 637, 641 (2002); Nancy Lackner (Jack D. Lackner), 40 ECAB 232 (1988);
Ramon K. Ferrin, Jr., 39 ECAB 736 (1988).
8

Nancy Keenan, 56 ECAB 687 (2005); Roger W. Griffith, 51 ECAB 491 (2000); Talmadge Miller, 47 ECAB
673 (1996).
9

While OWCP referred appellant to Dr. Selby prior to Dr. Houser, it noted the error of requesting a second
opinion examination rather than an impartial review.

7

expiratory reserve volume that he attributed to appellant’s obesity. Dr. Houser agreed that
appellant had chronic bursitis due to his federal employment. He reviewed the pulmonary
testing obtained by the physicians of record and noted significant variations that were due to
submaximal effort by appellant. The tests that were not effort related, such a lung volume, slow
vital capacity and single breath diffusion capacity were uniformly normal. Using the test that
appeared to be most valid, the lowest degree of impairment would be no more than two percent,
class 1A. Dr. Houser found no evidence of pneumoconiosis and explained that Dr. Baker’s
findings from the February 2 and April 20, 2005 x-rays were not class 2 pneumoconiosis but 0/1.
In an April 21, 2010 supplement, Dr. Houser stated that the pulmonary function studies
obtained for Dr. Selby represented the best effort and revealed that appellant had normal or near
normal pulmonary function. He stated that the other pulmonary function tests, including that
from his office, were not valid due to appellant’s submaximal efforts. Dr. Houser reiterated that
appellant was not weak or frail and that the nonvoluntary test results were normal. He noted that
the absence of any clinically significant restrictive disease excluded the diagnosis of
pneumoconiosis. Dr. Houser noted that Dr. Baker’s report had complicated the matter by
misinterpreting a series of pulmonary function results. On November 23, 2010 he noted the
discrepancy in the pulmonary function testing. Dr. Houser stated that appellant had chronic
bronchitis, a form of chronic obstructive pulmonary disease and the diagnosis was associated
with a class 1A impairment. All the other spirometry results did not show valid or reproducible
results that could be explained by submaximal effort rather than underlying disease.
On December 14, 2010 an OWCP medical adviser reviewed Dr. Houser’s reports and
concurred that appellant did not have pneumoconiosis. He stated that Dr. Houser clarified the
diagnosis by noting that chronic bronchitis was a form of chronic obstructive pulmonary disease.
The Board finds that Dr. Houser’s opinion is sufficient to establish that appellant did not
sustain pneumoconiosis causally related to his federal employment. Dr. Houser supported that
appellant had chronic bronchitis, the accepted condition and a form of chronic obstructive
pulmonary disease. He based his opinion on the statement of accepted facts and review of the
medical record. Dr. Houser obtained diagnostic testing and provided extensive medical rationale
for his conclusion that the x-rays did not support a finding of pneumoconiosis. He advised that
only Dr. Baker had supported this diagnosis, but noted that it was not confirmed by the other
examining physicians. The Board finds that Dr. Houser’s opinion is well rationalized and based
on a complete, accurate factual and medical history. Therefore, OWCP properly accorded his
opinion special weight.
On September 3, 2010 Dr. Baker opined that appellant’s pulmonary condition had
worsened since the 2005 evaluation and was due to occupational pneumoconiosis, chronic
bronchitis and chronic obstructive pulmonary disease. With regard to the diagnosed
pneumoconiosis, he provided limited objective evidence to establish a positive pneumoconiosis
diagnosis. Dr. Baker concluded that a September 10, 2009 CT scan appeared to be diffuse
thickening of pulmonary parenchymal consistent with early coal workers pneumoconiosis.
However, in the August 2, 2010 form regarding the reading of appellant’s March 16, 2010 chest
x-ray, he specifically opined that, while appellant had 1/0 profusion of small opacities, there
were no pleural abnormalities consistent with pneumoconiosis. The March 16, 2010 chest x-ray
was negative for pneumoconiosis. As Dr. Baker was on one side of the conflict that Dr. Houser

8

resolved, the additional reports from the physician are insufficient to overcome the weight
accorded Dr. Houser’s report as the impartial medical specialist or to create a new conflict.10
Dr. Houser supported that appellant has chronic bronchitis, a form of chronic obstructive
pulmonary disease, causally related to federal employment. He did not find that appellant has
pneumoconiosis causally related to his work as an electrician.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
On appeal, counsel argued that the objective testing of record supported the causal
relationship between appellant’s pneumoconiosis and his employment. As noted, however,
Dr. Houser provided a well-rationalized opinion based on a complete background, review of the
accepted facts and medical records and examination findings. His opinion is entitled to the
special weight of medical opinion.
LEGAL PRECEDENT -- ISSUE 2
The schedule award provision of FECA,11 and its implementing federal regulations,12 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.13 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.14 The claimant has the
burden of proving that the condition for which a schedule award is sought is causally related to
his or her employment.15
ANALYSIS -- ISSUE 2
OWCP accepted that appellant sustained chronic bronchitis but denied his claim for a
schedule award. As noted, it properly found a conflict as to the extent and nature of any
permanent pulmonary impairment.

10

Dorothy Sidwell, 41 ECAB 857, 874 (1990).

11

5 U.S.C. § 8107.

12

20 C.F.R. § 10.404.

13

Id. at § 10.404(a).

14

FECA Bulletin No. 09-03 (issued March 15, 2009); see also Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
15

Veronica Williams, 56 ECAB 367, 370 (2005).

9

Dr. Houser, the impartial specialist, initially opined that, based upon pulmonary testing
which appeared to be valid, the lowest degree of impairment would be no more than two percent,
or class 1A. He noted that there was a fairly substantial variation in spirometry values due to
appellant’s submaximal effort. In an April 21, 2010 report, Dr. Houser indicated that the two
best sets of pulmonary function studies, obtained for Dr. Anderson and Dr. Selby, indicated
either normal or near normal pulmonary function. Dr. Anderson specifically noted that the
guidelines were not met while Dr. Selby’s testing was normal for the forced vital capacity and
the FEV1 was at the lower limits of normal. Using Dr. Selby’s tests, he opined that there was no
impairment under the sixth edition of the A.M.A., Guides.
On May 11, 2010 an OWCP medical adviser agreed that Dr. Selby’s pulmonary function
tests of 2009 and 2010 were normal and there was no ratable impairment. On November 23,
2011 Dr. Houser clarified that his earlier impairment rating of two percent or class 1A was based
on studies performed by Dr. Anderson. On December 14, 2010 an OWCP medical adviser noted
the diagnosis associated with class 1A impairment or two percent was based on the best
pulmonary function tests.
The Board finds that additional clarification is required. Dr. Houser found that the only
valid pulmonary function tests were performed by Dr. Selby and there was no ratable impairment
as those values were normal. However, he later indicated a class 1A impairment of two percent
for chronic bronchitis based on Dr. Anderson’s pulmonary function studies. Dr. Houser should
clarify whether Dr. Anderson’s pulmonary function testing is valid and explain how he rated two
percent impairment. Table 5-4, page 88 of the A.M.A., Guides provides a default rating of six
percent for a class 1 impairment based on pulmonary dysfunction. Page 87 of the A.M.A.,
Guides states that, after the preliminary impairment rating is obtained, it is then adjusted based
on results from nonkey factors, such as history and physical examination. In evaluation the
cause of abnormality in any of the listed measures, only valid pulmonary dysfunction consistent
with and concordant with the validated pathology should be considered. If the individual is
considered to have no impairment, all the listed criteria of the objective testing section in Table
5-4 except for VO2 max (maximal oxygen uptake) must be met. For all other classes, at least one
of the listed criteria must be fulfilled. Dr. Houser did not provide sufficient explanation as to
how an impairment rating of two percent was obtained, but did attribute the impairment to the
accepted chronic bronchitis. Consequently, the Board will remand the case to OWCP to obtain a
supplemental report from Dr. Houser conforming with the sixth edition of the A.M.A., Guides.
Following such further development as deemed necessary, it should issue an appropriate
decision.
CONCLUSION
The Board finds that appellant did not establish that he sustained pneumoconiosis
causally related to his federal employment. The case is not in posture for decision as to whether
appellant established permanent impairment due to his accepted chronic bronchitis.

10

ORDER
IT IS HEREBY ORDERED THAT the July 25, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed, in part, denying the condition of pneumoconiosis.
The decision is set aside for further development on the schedule award claim.
Issued: December 19, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

